Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's preliminary amendment and election of Group II, claims 15-26, filed December 17, 2020 are acknowledged and have been entered.  Claims 15-20 and 24-26 have been amended.  Claims 1-14 have been cancelled.  Accordingly, claims 15-26 are pending and are under examination.

Priority
2.	The effective filing date of the application is July 11, 2018 which is the filing date of the instant application. 

Information Disclosure Statement
3.	The information disclosure statement filed May 27, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  In this case, the pages provided as copy of NPL #1 Bio-Rad Laboratories (2014) are blank.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, step a) is vague and indefinite in reciting, “introducing a controlled specimen including a plurality of known target objects including CK-FITC/CK-Alexa 488 stained A549 cells” because it is unclear what other components are included in the controlled specimen other than the “known target objects” and the “CK-FITC/CK-Alexa 488 stained A549 cells.”  Additionally, it is unclear what Applicant intends to encompass in the recitation of “known target objects” in relation to the stained “A549 cells,” as claimed.  
Claim 15, step a) is further vague and indefinite in reciting, “the Ab cocktail including Pan Keratin (C11) Mouse mAb and Anti-Cytokeratin (CK3-6H5) antibody” because it is unclear what other components are included with the Pan Keratin (C11) Mouse mAb and the Anti-Cytokeratin antibody in the antibody cocktail.  Perhaps, Applicant intends, “the antibody cocktail comprising C11 Pan Keratin Mouse mAb and CK3-6H5 Cytokeratin mAb.”

Claim 15, step a) is ambiguous in reciting, “CK-FITC/CK-Alexa 488 stained A549 cells treated with an Ab cocktail … including Pan Keratin (C11) Mouse mAb and Anti-Cytokeratin (CK3-6H5) antibody coupled to FITC” because it is unclear how the A549 cells are stained with FITC and Alexa 488 when the Pan Keratin (C11) Mouse mAb and the Anti-Cytokeratin antibody in the antibody cocktail appear to be both coupled to FITC.”  Perhaps, Applicant intends, “CK-FITC/CK-Alexa 488 stained A549 cells treated with an antibody cocktail … comprising C11 Pan Keratin Mouse monoclonal antibody (mAb) conjugated to Alexa 488 and CK3-6H5 Cytokeratin mAb antibody coupled to FITC.”
Claim 15, step f) is indefinite in reciting, “adjusting the first gate boundary and repeating operations e) through f) until the first predetermined value is satisfied” because the terms “adjusting” and “satisfied” are subjective terms lacking a comparative basis for defining their metes and bounds.
Claim 15, step j) is indefinite in reciting, “the second gate boundary is adjusted” and “until the first predetermined value is met” because the terms “adjusted” and “met” are subjective terms lacking a comparative basis for defining their metes and bounds.
Claim 18, step k) is indefinite in reciting, “introducing a second specimen including a plurality of patient-derived target objects” because it is unclear what other components are included with the plurality of patient-derived target objects in the 
Claim 18, step n) is indefinite in reciting, “the first gate is adjusted” because “adjusted” is a subjective term lacking a comparative basis for defining its metes and bounds.
Claim 18, step q) is indefinite in reciting, “the first gate is adjusted” because “adjusted” is a subjective term lacking a comparative basis for defining their metes and bounds.
	Claim 20 is objected to in reciting improper overlapping Markush groups in reciting, “blood, a venipuncture, and DNA.”
	Claim 25, line 3 is ambiguous in reciting, “applying pressure to the fluid moves each of the enriched sample” because it is unclear what is encompassed in the recitation.  Please clarify.

Allowable Subject Matter
5.	Claims 15-26 are free of the prior art of record.  The prior art of record fails to teach or fairly suggest a method configured to enhance gating performance of a fluorescence-activated cell sorter (FACS) to enrich a cell specimen for optical tomography; the method comprising introducing a controlled specimen comprising CK-FITC/CK-Alexa 488 stained A549 cells (i.e. plurality of known target objects) treated with an antibody cocktail consisting of C11 Pan Keratin Mouse mAb (C11 CK-Alexa 488 MAb) coupled to Alexa 488 and CK3-6H5 Cytokeratin mAb (CK3-6H5 CK-FITC MAb) coupled to FITC into the FACS to generate a 2D event data; generating a first 

Closest Prior Art
6.	Trotter et al. (US 2014/0343897) teach systems and methods for efficient contour and gating in flow cytometry.  Trotter et al. teach introducing a cell sample into a flow cytometer capable of FACS to generate a 2D event data; generating a scatterplot (dot blot) of the 2D event data; locating a set of stained cells in the scatterplot, wherein the stained cells (i.e. plurality of known target objects) each meet predetermined 

7.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820.  The examiner can normally be reached on Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



April 17, 2021